—In an action to recover damages for medical malpractice, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated April 20, 1998, which, inter alia, denied their cross motion to restore the action to the calendar.
Ordered that the order is affirmed, with costs.
A party seeking to restore an action which has been dismissed pursuant to CPLR 3404 must demonstrate a reasonable excuse for the delay in moving to restore the case to the calendar, the existence of a meritorious cause of action, an absence of intent to abandon the action, and lack of prejudice to the nonmoving party. All four components of the test must be satisfied in order to vacate the dismissal (see, Roland v Napolitano, 209 AD2d 501; Pellegrino v St. Agnes Hosp., 216 AD2d 447; Ornstein v Kentucky Fried Chicken, 121 AD2d 610, 611). Upon our review of the record, we conclude that the plaintiffs failed to demonstrate the required elements, and thus, the Supreme Court properly denied the plaintiffs’ cross motion to restore the action to the calendar (see, Roland v Napolitano, supra; Rodriguez v Hercules Chem. Co., 228 AD2d 319; Friedberg v Bay Ridge Orthopedic Assocs., 122 AD2d 194). S. Miller, J. P., Sullivan, Friedmann, Luciano and Feuerstein, JJ., concur.